Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 April 1821
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


            
            Monticello
Apr. 12. 21.
          I know the kindness, my dear friend, with which you recieve all Americans, and I think it therefore a kindness to you to  mark those to you who are worthy of your notice. the bearer of this letter mr Pennant Barton is the son of Dr Benjamin S. Barton decd an intimate acquaintance of mine and who, in a visit to Europe some years ago had letters to you. with the son I am not personally acquainted, but I am assured of his merit by those who know him and in whom I have confidence. his visit to you will be a necessary credential on his return as no American is supposed to have been in France who has not paid you the homage of a visit. ever & affectionatelyyoursTh: Jefferson